UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL DEMETRIA BOSTIC,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00373-RBH-3)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Frederic Marcinak, III, SMITH MOORE LEATHERWOOD LLP,
Greenville, South Carolina, for Appellant. Carrie Ann Fisher,
Rose Mary Sheppard Parham, Assistant United States Attorneys,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl     Demetria         Bostic      pled    guilty      pursuant    to    a

written plea agreement to conspiracy to distribute fifty grams

or more of cocaine base and five kilograms or more of cocaine,

in violation of 21 U.S.C. § 846 (2006).                           The district court

imposed a 235-month sentence.                 Counsel for Bostic filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether the district court fashioned a reasonable

sentence and whether it gave sufficient reasoning for its chosen

sentence.    Finding no reversible error, we affirm.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).      Gall    v.    United   States,          552   U.S.   38,    49-50     (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,       just    outside,         or   significantly      outside    the

[g]uidelines range,” is for abuse of discretion.                            Id. at 41.

Sentences within the applicable guidelines range may be presumed

by   the   appellate      court    to    be       reasonable.      United    States      v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).




                                              2
               The district court followed the necessary procedural

steps     in     sentencing    Bostic,     appropriately       treating    the

sentencing      guidelines    as   advisory,     properly    calculating   and

considering the applicable guidelines range, and weighing the

relevant § 3553(a) factors.          Bostic’s guidelines range was 210

to 262 months.       The parties agreed on a sentence of 235 months,

which the court imposed.           Bostic’s within-guidelines sentence

may be presumed reasonable by this court.              Pauley, 511 F.3d at

473.      We conclude that the district court did not abuse its

discretion in imposing the chosen sentence.

               Bostic filed a pro se supplemental brief arguing that

he received ineffective assistance in guilty plea proceedings,

resulting in an invalid guilty plea, and received ineffective

assistance of counsel in failing to object to the drug amount

found for sentencing purposes.             Bostic’s Fed R. Crim. P. 11

hearing    was     properly   conducted    and    he   did   not   raise   any

objections related to the voluntariness of his plea.                  We may

address on direct appeal a claim that counsel was ineffective

only if the ineffectiveness appears conclusively on the face of

the record.       United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006); United States v. DeFusco, 949 F.2d 114, 120-21 (4th

Cir. 1991).        On our review, no ineffective assistance appears

conclusively on the record.



                                       3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Bostic, in writing, of the right to

petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Bostic      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Bostic.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            4